 In the Matter of GEORGE STANTON AND IRVING SILVERMAN, DOINGBUSINESSUNDER THE NAME AND STYLE OF JACKEE MANUFACTURINGCo. *andINTERNATIONALLADIES'GARMENT WORKERS UNION,-LOCAL 220Case No. C-1485.-Decided May 31, 1940GarmentManufacturingIndustry-Interference,Restraint,and Coercion:anti-union statements;threats to close the plantif the employees continuedtheir membership in theUnion-UnitAppropriatefor Collective Bargaining:all.insideproduction employees,excluding clerical and supervisory employees,shipping clerks, salesmen,anddesigners-Representatives:proof of choice:authorizations and membership cards signedby majorityinunit-CollectiveBargaining:refusal to recognizethe Unionas exclusive bargaining agent ornegotiate with its representatives-Discrimination: dischargefor union mem-bership andactivity-Reinstatement Ordered:employees discriminated against-Back Pay:awarded employees discriminated against.Mr. Millard L. Midonick,for the Board. .Mr. George StantonandMr. James J. Horbatlcin,of New YorkCity, andMr. Philip Sammeth,of Brooklyn, N. Y., for the re-spondents.Isserman, Isserman cfr Kapelsohn,byMr. Abraham J. IssermanandMr. Sol D. Kapelsohn,of Newark, N. J., for the Union.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalLadies' Garment Workers Union, Local 220, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegionalDirector for the Second Region (New York City), issuedits complaint dated December 7, 1939, against George Stanton andIrving Silverman, doing business under the name and style ofJackee Manufacturing Co., Jersey City, New Jersey, herein calledthe respondents, alleging that the respondents had engaged in andwere engaging in unfair labor practices affecting commerce, within24 N. L.R. B., No. 13.252 JACKEE MANUFACTURING Co.253the meaning of Section 8 (1),'(3), and(5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.A copy of the complaint,accompanied by notice of hearing,was duly served upon the respondents and the Union.In respect to the unfair labor practices,the complaint,as amended,alleged in substance(1) that all inside production employees, em-ployed at the respondents'Jersey City plant, excluding office, clerical,.and supervisory employees,constitutea unit appropriate for the pur-poses of collective bargaining;(2) that onAugust10, 1939, and atall times thereafter,a majority of the respondents'employees in saidunit had designated the Union as their exclusive representative forthe purposes of collective bargaining;(3) that on August 14, 1939,and at all times thereafter,the respondents refused to bargain withthe Union as the exclusive representative of employees in the appro-priate unit;(4) that the respondent discharged Marie Calabreseon August 25, 1939, and Terry Turman and Catherine Ruggano onAugust 28,1939, and thereafter refused to reinstate them becausethey joined and assisted the Union,and engaged in concerted activi-ties with other employees of the respondents for the purposes of col-lective bargaining and other mutual aid and protection; (5) that therespondents urged, persuaded,and warned their employees to refrainfrom becoming or remaining members of the Union, threatened themwith discharge and other reprisals if they became or remained mem-bers of the Union, threatened to close their Jersey City plant if theybecame or remained members of the Union, or insisted on the re-spondents'compliance with the terms and conditions of employmentembodied in a contract entered intoby the respondents and the Unionon August 16, 1939; and(6) that by the foregoing,and by other acts,the respondents interferedwith, restrained,and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of theAct.On December 20, 1939, the respondents filed an answer to the com-plaint admitting that they had discharged Calabrese and Rugganoand that they had refused to reinstate them and Torman, but denyingthe remaining allegations of the complaint,and denying that theyhad engaged in unfair labor practices.Pursuant to notice, a hearing was held on January 8 and 9, 1940,at NewYork City,beforeWilliamB. Barton, the Trial Examinerduly designated by the Board.The Board and the Union were rep-resented by counsel, and the respondents by a representative;all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues was afforded all parties.During the hearing, counsel forthe Board moved to dismiss the complaint in so far as it alleged that 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondents discriminatorily discharged Marie Calabrese.TheTrial Examinergranted the motion.At the close of the hearingthe respondents moved to dismiss the complaint.The Trial Ex-aminer reserved ruling on the motion, and in his Intermediate Re-port denied it.During the course of the hearing the Trial Examinermade several rulings on other motions and objections to the admis-sionof evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On February 6, 1940, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all parties, findingthat the respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1), (3), and (5) and Section 2 (6) and (7) of the Act. Herecommended that the respondents cease and desist from engaging inunfair labor practices, that theyoffer reinstatementwith.back pay toTerry Torman and Catherine Ruggano, and that, upon request, theybargain collectively with the Union.Thereafter the respondentsfiled exceptions to the Intermediate Report, a brief in support thereof,and a request for oral argument before the Board.The respondentssubsequently waived oral argument.The Board has considered the exceptions to the IntermediateReport and the respondents' brief in support thereof and,in so faras the exceptions are inconsistent with the findings,conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents are a co-partnership engaged in the manufacture,sale, and distribution of children's and infants'wear.They own andoperate a plant in Jersey City,New Jersey,and maintain an office-inNewYork City.The respondents normally employ approxi-mately 30 persons.During 1939 the respondents purchased for use at their Jersey Cityplant raw materials consisting of cotton threads and textiles valuedat $25,000, approximately 75 per cent of which originated outsidethe State of New Jersey.During the same period the respondentsmanufactured goods valued at $60,000, approximately 75 per cent ofwhich were shipped to points outside the State of New Jersey.The respondents admit that they are engaged in interstate com-merce, within the meaning of the Act. JACKEE MANUFACTURING CO.II.THE ORGANIZATION INVOLVED255International Ladies' GarmentWorkers Union, Local 220, is anunaffiliated labor organization. It admits to its membership allinside production employees employed at the respondents' JerseyCity plant, excluding clerical and supervisory employees, shippingclerks, salesmen, and designers.M. THEUNFAIR LABOR PRACTICESA. The sequence of eventsDuring the summer of 1939 the respondents' employees becamedissatisfied with their working conditions.On August 2 they metto formulate a plan for organizing a union.At this meeting Cath-erine Ruggano was appointed to communicate with the Union forthe employees.On the following day Ruggano telephoned theUnion's offices in Newark, New Jersey, and arranged for an organizerto meet with representatives of the employees on August 9.Afterworking hours on August 9 the employees met a second time andappointed four of their number, including Ruggano and Terry Tor-man, to meet with the union organizer that evening.On the eve-ning of the same day, the four representatives selected by the em-ployees met with Josephine Del Vecchio, the union organizer, at thehome of Ruggano and decided to strike the following morning.At10 a. m. on August 10, 28 of the respondents' 31 production employeescarried the strike into effect. Immediately after the strike beganthe striking employees went to the office of the Union in Jersey Cityand signed authorization cards designating the Union as their collec-tive bargaining representative.Shortly afterwards a picket line wasestablished at the plant, the strike continuing for about a week.Dur-ing the strike Irving Silverman, one of the respondents, stated toa group of employees on the picket line that they "were foolish tobother with a union."On August 14, during the period of the strike, the employees metand elected Ruggano shop chairlady and Torman assistant shop chair-lady.On the same day, Ruggano, Torman, and Sadie Reisch, theunion manager, met in a conference with the respondents to discussthe grievances of the strikers.During this conference George Stan-ton, one of the respondents, stated in the presence of Torman andRuggano that the employees should have brought their grievances tohis attention before affiliating with a union.Reisch testified thatduring this conference Stanton also stated that "he could not affordto have a union shop," and asked her to have the employees return towork without union recognition. Stanton denied stating that he 256DECISIONSOF NATIONALLABOR RELATIONS BOARDwould close the plant before he would pay the "union scale," but inview of subsequent events, set out below, we do not credit his denial.Shortly after the termination of this conference Stanton telephonedReisch twice stating that he intended to liquidate his business withina short time and repeating his request that the employees be returnedtowork without union recognition.Each time Reisch refused togrant the request and during the second telephone conversation sug-gested that Stanton discuss the matter with her superiors in NewYork City if her decision was not satisfactory.On August 15, 1939,Reisch, Stanton, and Horowitz, an executive of the Union, conferredat the New York offices of the Union.During this conference Stan-ton repeated his request that the employees be returned to work with-out union recognition, but Horowitz, like Reisch, refused to grantthe request.On August 16 Stanton went to Reisch's office and stated that sincehe intended to liquidate his business within a short time, he waswilling to negotiate "some sort of an agreement" in order to get theemployees to return and complete the remaining work.On the sameday the respondents and the Union entered into a contract settlingthe strike."The contract provided,inter alia,that the Union wouldbe notified before any employee was discharged, and that the re-spondents would enter into a new agreement with the Union if theyremained in business after August 30, 1939.On the same day thecontract was executed it was ratified at a mass meeting of about 30production employees.At the meeting a majority of these 30 em-ployees also signed applications for membership in the Union.2The strike was accordingly terminated the following day.After working hours on Friday, August 25, a discussion occurredin the plant concerning the advisability of the employees signing apetition renouncing their affiliation with the Union.Torman andRuggano testified that Philip Sammeth, a brother-in-law of Stanton,who represented the respondents at the hearing, initiated the dis-cussion and stated that he would have such a petition ready for theThe provisions of this contract are as follows :It is hereby understood that Mr. George Stanton of the Jackee Mfg. Co. . . . isgoing out of business as soon as he completes work on band in the factory.It is, therefore,agreed that the workers return to finish the work on hand in thefactory under the following conditions.1.No worker shall receive less than$14.00 per week;or 35¢ per hour,during theentire time of completion of the work.Time and one-half for overtime.2.No worker shall work more than 40 hours per week.3.No worker shall be discharged without good and sufficient reason and withoutfirst notifying the Union office.Should the above firm decide,after a period of two weeks to remain in business,Itobligated itself to sign an agreement with the International Ladies' GarmentWorkers Union.2 The Union introduced In evidence 31 application cards.A majority of these cardswere signed on August 16, but some were signed subsequent to August 16. JACKEE MANUFACTURING CO.257signatureof the employees on Monday, August 28. Both Stantonand Sammethdenied this testimony and stated that the discussionwas initiatedby one of the employees, and that they advised herthat this was a matter solely for the decision of the employees, andthat if such a petition were drawn, it must be without the assistanceof the respondents. It is unnecessary, for the purposes of this de-cision,to resolve the conflict in the testimony as to who initiatedthe discussion concerning the petition.3 It is clear from all of thetestimony that such a discussion took place.On the same afternoon, Stanton informed Torman that in thefuture Silvermanwould assume the duties of foreman and that shewould be demoted from forelady to machine operator.4 Stantontestified that when he informed Torman of her demotion, she re-plied "that underno circumstanceswould she gotowork as anoperator."Torman denied making the statement attributed to herby Stanton and testified that she informed him she would resumework as anoperator on August 28, the next working day. Stantonadmitted that it was his "impression" that Torman was to returnto work as an operator on August 28. In view of Stanton's admis-sion,we find that Torman informed the respondents that she wouldreturn towork as an operator on August 28 .5On August 26 Torman informedPalangio,a union organizer, of thediscussion regarding the petition which had occurred the precedingday.Palangio instructed Torman tocommunicate with Ruggano,the shop chairlady, and for both Torman and the chairlady to meethim on August 28.On the morning of August 28, Ruggano and Tor-man metPalangio and went to a restaurant about a block from theplant for breakfast.While they were in the restaurant Stanton camein and noticed the three seated in a booth. Stanton denied that heknew the identity of Palangio, but the evidence shows that during theperiod of the strike Stanton entered the plant several times whilePalangio was on the picket line directly in front of the plant.Wefind that Stanton knew that Palangio had been active for the Unionduring the period of the strike.On the same morning Ruggano, Torman, and Palangio went toReisch's office in Newark, New Jersey, to ascertain whether the em-ployees "had a right" to refuse to sign such a petition as had beendiscussed the preceding Friday.Reisch informed Torman and Rug-gano that they should have reported to work insteadof coming to seeher and sent them back to the plant.Ruggano and Torman arrivedThe Trial Examiner also found it unnecessary to resolve this conflict in the testimony.4 Torman was promoted to the position of forelady on August 21, 1939.5 The complaint does not allege that Torman's demotion was discriminatory. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDat the plant about 1 p. m., but were instructed to wait outside theplant until Stanton arrived .13When Ruggano and Torman saw Stan-ton at about 2 p. m. and asked if they might return to work, Stantonreplied, "No you quit."Ruggano and Torman explained that theyhad not quit, but Stanton characterized them as "troublemakers" andstated, "Take it any way you want.You're fired."In response to a telephone call from Torman and Ruggano, Reischwent to the plant the same afternoon and found the door locked.Reisch testified that when she knocked at the door it was opened bySilverman, who told her "that Mr. Stanton will have nothing to dowith me and that he would have nothing to do with the troublemakers."During the same week Reisch returned to the plant and found the doorlocked.She knocked several times but received no response.'How-ever, she was able to speak to the employees as they emerged fromthe plant.When she asked why, in view of the substantial wageincrease the Union had secured for them, they had apparently lostinterest in the Union, the employees replied, "we -are not opposedto the union, but we do need the job badly and Mr. Stanton told ushe would close up if we continued belonging to the union and if wewant more than 25 cents an hour." 7 Stanton denied that he everdeclared to his employees an intention of closing his plant if they'continued their membership in the Union, but testified that the re-spondents intended to liquidate their business as soon as they couldconveniently do so.On cross-examination, however, Stanton admittedthat the demands made by the Union were responsible for the respond-ents' decision to liquidate their business.In view of this admission,the respondents' open hostility to the organization of their employees,their numerous statements that they "could not afford a union shop,"and their requests to the Union that the strike be terminated withoutunion recognition, we find, as did the Trial Examiner, that Stantonmade the statements attributed to him by the employees.Reisch testified that on August 29 she telephoned Stanton at theNew York offices of the respondents, and that after she revealed heridentity, she was informed by Silverman that Stanton was out andthat the respondents would "have nothing to do with me." Reisch re-quested that Stanton call her, but Stanton did not respond to thisrequest.Reisch further testified that during the same week she madeseveral other attempts to communicate with Stanton by telephone butthat Silverman told her each time that Stanton was out and that the6 Tormanand Ruggano were instructed to wait outside the plant by the "cutter."Neither the identity of the "cutter" nor the nature of his dutiesis clear fromthe record.7 Reisch testified that she asked about 25 employees, in a number of different groups, foran explanation of theirapparent loss of interestin the Union and that theyallmade sub-stantially the same reply. JACKEE MANUFACTURING Co.259.respondents would "have nothing to do with me." 8 Stanton testifiedthat Silverman was never present at the respondents' New York officeand therefore could not have answered the telephone when Reischcalled.He stated further that he spent most of his time at the NewYork office of the respondents, that during his absence his secretarywas always present, and that no telephone call from Reisch was re-ceived.Silverman was not called to deny the alleged telephone con-versations.The Trial Examiner credited the testimony of Reisch asto the telephone conversations.We find that Silverman made thestatements attributed to him by Reisch.In spite of their numerous threats to close their plant or to liquidatetheir business, the respondents are still operating."B. The discriminatory dischargesAs noted above, Ruggano and Torman held the offices of shopchairlady and assistant shop chairlady in the Union, respectively.Ruggano wasresponsible for securing the services of the union organ-izer for the respondents' employees, and both Torman andRugganowere members of the committee. which met with the organizer onAugust 9 and decided to call the strike.During the period of thestrike, Turman and Ruggano met with the respondents to discuss thegrievances of the employees, and on the day of their discharge tookthe initiative in attempting to frustrate the circulation of an anti-unionpetition such as had been suggested on August 25. The record showsthat Ruggano and Torman were the leaders of the movement to organ-ize the respondents' employees, and were so considered by the respond-ents.The respondents contend that the failure of Torman and Rugganoto report to.work on time on August 28 "clearly constituted justifiablecause for discharge." 10 It is not disputed that Torman and Ruggano8 Reisch testified that her conclusion that Silverman answered the telephone each timewas based upon the fact that on one occasion someone, purporting to be Silverman, an-swered the telephone and that it was the same voice each time.Roisch first testified thatshe called the respondents'plant but the record discloses that there is no telephone in theplant and that Reisch's secretary called a number which Stanton left.This number is ona New York exchange and presumably is theNew Yorkoffice of the respondents.9At the time the hearing concluded,on January 9, 1040,the respondents were still oper-ating, at the same location.Although the respondents filed'a brief with the Board as lateas April 8,1940, they made no contention that their plant was closed or that their businesshad been or was going to be liquidated.?o In their answer to the complaint the respondents denied that they had discharged Tor-man.This denial was apparently based on the contention that Torman quit her job onAugust 25 when she was demoted from the position of forelady to that of machine operator.We have found above that Torman did not quit her job on August 26, but informed therespondents that she would return to work as an operator on August 28.Although therespondents'answer admitted that Ruggano was discharged,Stanton testified that whenhe saw Torman and Ruggano in the restaurant on August 28 after work had begun at theplant,he assumed that they had quit.As noted above,however,.when Torman and Rug- 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to report for work on time on August 28 or that such failure"constituted justifiable cause for discharge."' The determination ofwhether or not their failure to report for work on time was the reasonfor their discharge remains to be considered.When Torman and Ruggano reported for work on the afternoonofAugust 28, the respondents refused them employment on theground that they had quit.Only after Torman and Ruggano ex-plained that they had not quit did the respondents take the positionthat they were discharged.While discharging them, Stanton char-acterized them as "trouble makers."Later in the afternoon whenReisch attempted to secure their reinstatement, Silverman referredto them as "trouble makers." In view of the activity of Torman andRuggano as leaders for the Union and the lack of other explanationfor their characterization by Stanton and Silverman as "troublemakers," we find that the respondents, by such remarks, criticizedTorman and Ruggano because of their union membership and activi-ties.The respondents could name only one other employee who hadbeen discharged for being absent from work without permission, andit is conceded that this employee was subsequently offered reinstate-ment.In view of all the evidence in the case, we are convinced thatthe motivating factor in the discharge of Torman and Ruggano wastheir activities in behalf of the Union, and that the respondentsseized upon their absence from work as a pretext to rid themselvesof the two most active union members in the plant.We find that the respondents, by discharging Terry Torman andCatherine Ruggano on August 28, 1939, and thereafter refusing toreinstate them, discriminated against them in regard to their hireand tenure of employment, thereby discouraging membership in theUnion, and that by such acts the respondents interfered with, re-strained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.Both Ruggano and Torman were earning $14.00 per week at thetime of their discharge.At the date of the hearing Ruggano hadearned $21.50 since her discharge and received $12.00 in unemploy-ment compensation benefits.Ruggano's employment, however, hasgano sought to return to work on the afternoon of August 28 and explained that they hadnot quit, Stanton told them,"Take it any way you want.You're fired."It is clear fromthe respondents'brief that they are not now contending that Torman and Ruggano quit.We find that Torman and Ruggano were discharged by the respondent on the afternoon ofAugust 28, 1939.Ruggano and Torman were employedby therespondents as machine operators in Juneand July 1939, respectively.The respondents do not contend that there was any lack ofwork at the time of the discharges or that the services of Ruggano and Torman were inany way unsatisfactory.As noted above,Torman was promoted to the position of foreladyabout 4 days prior to her discharge.Subsequent to the discharges the respondents gaveboth Torman and Ruggano a recommendation to aid them in securing other employment. JACKEEMANUFACTURINGCo.261been irregular,varying, from 16 to 40 hours per week.Torman hashad no employment since her discharge.Theyboth desire rein-statement.C. The refusal to bargain collectively1.The appropriate unitThe Union requests a bargaining unit composed of all inside pro-duction employees employed at the respondents' Jersey City plant,excluding clerical and supervisory employees, shipping clerks, sales-men, and designers.Such a unit has been established in a number ofcontracts negotiated by the Union with other companies.The con-tract entered into between the respondents and the Union on August16, 1939, covered the respondents' "workers."The respondents ex-cepted to the Trial Examiner's finding that the unit requested bythe Union was appropriate for the purposes of collective bargaining.However, they have cited no argument or evidence to show that suchunit is inappropriate.In fact, no evidence was offered to show thatthe above unit is inappropriate.We find that all inside production employees employed at therespondents' Jersey City plant, excluding clerical and supervisoryemployees, shipping clerks, salesmen, and designers, at all times ma-terial herein constituted, and that they now constitute, a unit appro-priate for the purposes of collective bargaining and that said unitinsures to employees of the respondents the full benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by the Union of a majority in theappropriate unitOn August 10, 1939, the respondents employed about 31 insideproduction employees.At the hearing the Board introduced inevidence certain cards, authorizing the Union to represent the sign-ers forthe purposes of collective bargaining, signed on August 9and 10, 1939, by 28 of the respondents' employees.Between August16 and 22, 31 inside production employees signed applications formembership in the Union.At the time of the hearing the respond-ents employed 18 inside production employees, 16 of whom hadauthorized the Union to represent them for the purposes of collectivebargaining.We find that on August 10, 1939, andat alltimes thereafter, theUnion was the duly designated representative of a majority of theemployees in the appropriate unit, and pursuant to Section 9 (a)283035-42-vol. 24-18 262DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act, was the exclusive representative of all the employees insuch a unit for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.3.The refusal to bargainThe complaint alleges that on August 14, 1939, and at all timesthereafter, the respondents refused to bargain collectively with theUnion as the exclusive representative of the employees in the ap-'propriate unit.As noted above, at the conference with representa-tives of the Union on August 14, the respondents refused to recog-nize the Union, but sought to have the Union terminate the strikeof their employees.This position was reiterated to the Union onthree different occasions on August 14 and 15.On August 16 Stan-ton informed the Union that he intended to liquidate his businesswithin a short time and that he was willing to negotiate "some sortof an agreement" in order to get the employees to return and com-plete the remaining work.The respondents and the Union thenexecuted a contract which provided, among other things, that if therespondents should decide to remain in business after a period of2 weeks they would sign an agreement with the Union. Stantontestified that he had never considered himself bound by the con--tract and that his only purpose in executing it was to get the em-ployees to return to work.Both before and after August 30, whenthe contract expired," Reisch made several attempts to meet withthe respondents.On each occasion she was informed by Silvermanthat the respondents would not negotiate with her.12The -respond-ents are still operating their business 13 but have never concluded anew agreement with the Union.We find that when the respondentsentered into the contract of August 16 they had no intention ofabiding by it, and that the contract was only a ruse resorted to bythe respondents for the purpose of breaking the strike.On August 28, 1939, shortly after Torman and Ruggano weredischarged, Reisch went to the respondents' plant to bargain withthe respondents relative to their reinstatement.Upon that occasionReisch was informed by Silverman "that Mr. Stanton will have1'Theparties treated the contractof August16 as being effective for a period of 2 weeksonly.12Reisch's testimony does not indicatethatshe asked the respondents to bargain withher, either upon the occasions when she calledat theplant or when she telephoned theoffice.It is apparent,however,and we find,that herattempts to meet with the respond-ents,under the circumstances here present.could only have beenviewed bythe respondentsas attempts to negotiate with them.It follows.therefore,that the respondents'statementthatthey would have "nothing to do with" [her] constituteda refusal to negotiate.13 See footnote9, supra. JACKEE MANUFACTURING CO.263nothing to do with me and that he would have nothing to do withthe trouble makers."We find that on August 14, 1939, and at all times thereafter, therespondents refused to bargain collectively with the Union as theexclusive representative of their employees in an appropriate unitwith respect to rates of pay, wages, hours of employment, and otherconditions of employment, and that the respondents have thereby'interfered with, restrained, and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist from suchpractices, and further, to take certain affirmative action which we.deem necessary to effectuate the policies of the Act.Having found that the respondents refused to bargain collectivelywith the Union as the exclusive representative of their employeeswithin an appropriate unit, we shall order the respondents, uponrequest, to bargain collectively with the Union as such representative.We have found that the respondents, by discharging CatherineRuggano and Terry Torman, discriminated against them in regardto their hire and tenure of employment.We shall therefore orderthe respondents to reinstate these employees to their former or sub-stantially equivalent positions without prejudice to their seniorityand other rights and privileges, and to make them whole for anyloss of pay they have suffered by reason of the discrimination againstthem by payment.to each of them of a sum of money equal to theamount she would normally 14 have earned as wages from the dateof the discrimination against her until the date of the offer of re-instatement to her, less her net earnings 15 during such period.14 Torman was ill and unable to work for a period of three weeks between the date of herdischarge and the date of the hearing. Since she would not have earned anything duringthis period irrespective of the discrimination against her, the respondent is not required toreimburseher for herlossof wages during this period.15By "net earnings" is meant earnings less expenses, such as for transportation, room.and board,incurred by an, employee in connection with obtaining work and working else- 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies' Garment Workers Union, Local220, is alabor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Catherine Ruggano and Terry Torman, thereby discouraging mem-bership in International Ladies' Garment Workers Union, Local 220,the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.All inside production employees employed at the respondents'Jersey City plant, excluding clerical and supervisory employees, ship-ping clerks, salesmen, and designers, at all times material herein con-stituted, and they now constitute, a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.4. International Ladies' Garment Workers Union, Local 220, is andat all times since August 10, 1939, has been the exclusive representa-tive of all the employees in such unit, for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.5.By refusing, on or about August 14, 1939, and at all times there-after, to bargain collectively with International Ladies' GarmentWorkers Union, Local 220, as the exclusive representative of all theiremployees in such unit, the respondents have engaged in and are en-gaging in unfair labor practices, within the meaning of Section 8 (5)of the Act.6.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.where than for the respondent,which would not have been incurred but for her unlawfuldischarge and the consequent necessity of her seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8N. L. R.B. 440.Monies receivedfor work performed upon Federal,State, county, municipal, or other work-relief projectsare not considered as earnings,but, as providedbelowin the Order,shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State, county,municipal,or other government or governmentswhich supplied the funds for said work-relief projects.SeeMatter of Republic Steel Cor-porationandSteelWorkers Organizing Committee, 9N. L. R. B.219, enf'd as modified asto other issues,Republic Steel Corporationv.N. L. R. B.,107 F. (2d) 472(C. C. A. 3). JACKEE MANUFACTURING CO.265ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents, George Stanton and Irving Silverman, doing business under thename and style of Jackee Manufacturing Co., Jersey City, New Jersey,and their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Ladies' GarmentWorkers Union, Local 220, or any other labor organization of theiremployees, by discharging or refusing to reinstate any of their em-ployees, or in any other manner discriminating against them in regardto their hire or tenure of employment or any terms or conditions oftheir employment ;(b)Refusing to bargain collectively with International Ladies'Garment Workers Union, Local 220, as the exclusive representativeof all inside production employees employed at the respondents' Jer-sey City plant, excluding clerical and supervisory employees, shipping.clerks, salesmen, and designers;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Ladies'Garment Workers Union, Local 220, as the exclusive representativeof all inside production employees employed at their Jersey Cityplant, excluding clerical and supervisory employees, shipping clerks,salesmen, and designers, with respect to rates of pay, wages, hoursof employment, and other conditions of employment;(b)Offer to Catherine Ruggano and Terry Torman immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges previously enjoyed by them;(c)Make whole Catherine Ruggano and Terry Torman for anyloss of pay they may have suffered by reason of the respondents'discrimination in regard to their hire and tenure of employment,by payment to each of them of a sum of money equal to that whichshe would normally have earned as wages from the date of such 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscrimination against her to the date of the offer of reinstatement,less her net earnings 16 during such period; deducting, however, fromthe amount otherwise due to each of said employees monies receivedby said employee during said period for work performed upon Fed-eral, State, county, municipal, and other work-relief projects; andpay over the amount so deducted to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(d)Post immediately in conspicuous places throughout their Jer-sey City plant, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to their employeesstating : (1) that the respondents will not engage in the conductfrom which they are ordered to cease and desist in paragraphs 1 (a),(b), and (c) of this Order; (2) that the respondents will take theaffirmative action required by paragraphs 2 (a), (b), and (c) of thisOrder; and (3) that the respondents' employees are free to becomeor remain members of the International Ladies' Garment WorkersUnion, Local 220, and that the respondents will not discriminateagainst any employee because of membership or activity in that organ-ization ;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondents have taken to comply herewith.16 See footnote 15,supra.